HARALSON, J.
The affidavit and warrant for the arrest of the defendant in this case were in form and in accordance with the statute. The fact that the affidavit, after charging defendant with an assault and battery with a weapon, contained the added words “or affray,” and that it did not charge the offense to have been committed in the Bessemer division of Jefferson county, has no vitiating effect in a proceeding of this character. Code of 1886, §§ 4204, 4205, 4259; Johnson v. The State, 73 Ala. 21; Brown v. The State., 63 Ala. 97; Brazleton v. The State, 66 Ala. 96; Wilson v. The State, 99 Ala. 194; Henderson v. State, 109 Ala. 40.
The affidavit for the arrest charged, that in the assault made, a weapon was used.. The justice, thereof ore, had no jurisdiction to try the defendant. — Code of 1886, § 4233.
In the act for the trial at Bessemer, by the circuit court of Jefferson county, of civil and criminal causes arising in that district, it is provided, that all warrants or writs of arrest, issued by justices of the peace, and notaries public ex officio justices of the peace, for the commission of misdemeanors arising or committed in said district, over which they have not final jurisdiction, shall be made returnable directly to the Bessemer division of said court; and the judge shall try both the law and facts in all cases of misdemeanors, without the intervention of a jury, except when trial by jury is demanded by the defendant in a manner therein precribed. — Acts 1894-95, p. 252, section 2.
The justice proceeded in issuing the warrant, conformably to the provisions of this act, the defendant gave bond when arrested for his appearance, was arraigned on said affidavit, tried by the court, no jury having been demanded, and was convicted, on the evidence, of an assault and battery.
The demurrer to the affidavit was properly overruled, being without merit.
'We find no error in the proceedings, and the judgment of conviction of the court below is affirmed.